United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2252
                        ___________________________

                 At Xayasounethone, also known as At Chandee

                            lllllllllllllllllllllPetitioner

                                          v.

             William P. Barr, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                            Submitted: April 15, 2019
                               Filed: July 5, 2019
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, ARNOLD and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

      After Laotian citizen At Xayasounethone entered the United States in 1980 as
a refugee, he was convicted in 1993 of two counts of second-degree assault in
Minnesota. See Minn. Stat. § 609.222. As a result of these convictions, an
immigration judge ordered that he be deported to Laos—a determination that the
Board of Immigration Appeals and our court upheld. See Xayasounethone v. I.N.S.,
94 F.3d 649 (8th Cir. 1996) (unpublished per curiam).

       In the some twenty years since that time, Xayasounethone, who now goes by
At Chandee, has not been deported because Laos has been unwilling to accept
deportees like Chandee who are ordered to return there. Chandee has therefore
remained in the United States under the supervision of Immigrations and Customs
Enforcement, and it appears he leads a productive life. He has since married an
American citizen who has filed an I-130 petition to help Chandee adjust his status to
that of lawful permanent resident. The United States Citizenship and Immigration
Services has approved that petition, prompting him to move the BIA to reopen his
deportation proceedings.

        Subject to some exceptions, aliens must file a motion to reopen their
deportation proceedings within ninety days of a final order of removal. See 8 U.S.C.
§ 1229a(c)(7)(C)(i); see also 8 C.F.R. § 1003.2(c)(2). In his motion, Chandee
acknowledged that he "is not within the ordinary 90-day time limit for a motion to
reopen" and did not argue that he can demonstrate some exception to the ninety-day
rule. Instead, he "request[ed] the Board exercise sua sponte powers over this motion,"
which the BIA may do under 8 C.F.R. § 1003.2(a). The BIA declined, so Chandee
petitioned our court to review the BIA's decision, arguing that the BIA did not
adequately explain why it had declined to reopen his deportation proceedings sua
sponte and that he merits a favorable exercise of discretion.

       But since there is no meaningful standard against which to judge the BIA's
discretionary decision not to reopen deportation proceedings sua sponte, we lack
jurisdiction over Chandee's petition for review. See Tamenut v. Mukasey, 521 F.3d
1000, 1001, 1004 (8th Cir. 2008) (en banc) (per curiam). And even though we have
jurisdiction to review any colorable constitutional challenges that Chandee might
raise, see id. at 1005, nowhere in his briefs on appeal does he do so. We therefore

                                         -2-
dismiss Chandee's petition to review the BIA's denial of his motion to reopen sua
sponte.

      Petition dismissed.
                      ______________________________




                                       -3-